Citation Nr: 1536242	
Decision Date: 08/25/15    Archive Date: 08/31/15	

DOCKET NO.  11-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as cervical sprain and/or "neck pain."

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

For reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a cervical spine disability is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

Hypertension is not shown to have been present in service, or at any time thereafter.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in February and December 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) records and various articles submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for hypertension.  In pertinent part, it is contended that the Veteran's hypertension had its origin during his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).   

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of hypertension.  In point of fact, at the time of a service separation examination in May 1990, the Veteran denied any problems with high or low blood pressure.  Examination of the Veteran's heart and vascular system conducted at that time was within normal limits, as was the Veteran's blood pressure, which was 120/72 in the sitting position.  Significantly, at the time of service separation, no pertinent diagnosis was noted. 

The Board observes that, since the time of the Veteran's discharge from service, he has received neither treatment for nor a diagnosis of hypertension.  While according to the Veteran, he suffers from headaches and dizziness which are manifestations of his hypertension, there currently exists no evidence that the Veteran has, or, in fact has ever had, chronic hypertension.  In view of the circumstances, and absent evidence of such a disability, the Veteran's claim for service connection for hypertension must be denied.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his claimed hypertension to his period of active military service.  However, not until February 2010, almost 20 years following the Veteran's discharge from service, did he file a claim for service connection for that disability.  Moreover, and as noted above, it has yet to be demonstrated that the Veteran has ever received a diagnosis of or treatment for chronic hypertension.  Under the circumstances, his claim for service connection must be denied.

The Veteran has asserted that he has "pre-hypertension" based on some readings that have been recorded.  These are essentially laboratory findings and do not constitute a disability under VA definition.  This "pre-hypertension" is not shown in any way to be disabling.  Thus it is not subject to service connection.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a disability of the cervical spine.  In pertinent part, it is contended that the Veteran's current cervical strain had its origin during his period of active military service.

In that regard, service treatment records show no evidence of treatment for problems with the Veteran's cervical spine.  However, at the time of the aforementioned service separation examination in May 1990, the Veteran gave a history of neck pain which was reportedly "secondary to stress related to (his) job."  A physical examination conducted at that time revealed the presence of tension in the Veteran's right neck muscles, culminating in a diagnosis of "tension in the neck muscles on the right side."

The Board observes that, following a VA examination in November 2010, which examination involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examining physician's assistant that the Veteran's chronic cervical strain was "less likely than not" related to the neck pain noted in service.  This was particularly felt to be the case given that the Veteran had worked in an administrative capacity for the past 20 years since leaving active military service in 1990, making it "more medically likely" that his current neck strain symptoms were the result of his postservice occupational administrate activities, and not his military service.

The Veteran argues that, while the VA examiner attributed his current cervical strain to his postservice administrative duties, she failed to take into account the fact that, during his four years of military service, he performed essentially the same duties, which duties resulted in the beginnings of his neck pain.  Significantly, the VA examiner, following the aforementioned examination, indicated that the Veteran showed no evidence of the early degenerative changes which would be expected in a setting of persistent severe neck strain of 20 years' duration, a statement which appears to contradict, at least in part, her conclusion that the Veteran's chronic cervical strain was likely the result of his 20 years of postservice "occupational administrative activities," and not his military service.

Under the circumstances, the Board is of the opinion that additional development of the evidence would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, the date of the aforementioned VA examination, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims file should then be furnished to the same VA physician's assistant who conducted the aforementioned November 2010 VA examination, or to another similarly qualified examiner, should that physician's assistant prove unavailable.  

Following a review of the Veteran's entire claims folder (to include any available Virtual VA and Veterans Benefits Management System electronic records), the examiner should offer a supplementary opinion regarding whether the Veteran's current cervical strain at least as likely as not had its origin during, or is in some way the result of, his period of active military service, to include, in particular, his administrative duties during that four-year period of active service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in her report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented her consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for a cervical spine disability (claimed as cervical sprain and/or "neck pain").  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in November 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).

	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


